Citation Nr: 0803754	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bon Secour Venice Hospital on 
October 4, 2004.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
payment or reimbursement of medical expenses incurred at Bon 
Secour Venice Hospital on October 4, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  
REMAND

Additional development is needed prior to further disposition 
of the claim.

Additional treatment records are outstanding.  In November 
2005 correspondence, the appellant requested that VA obtain 
treatment records in support of her claim from the Sarasota 
Memorial Hospital; the VA hospital in Togus, Maine; and from 
the Bay Medical Center in Panama City.  As these records have 
not yet been requested, and because VA is on notice that 
there are additional records that may be applicable to the 
appellant's claim, these records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant for the 
approximate date in 2002 when she was 
treated at the Sarasota Memorial 
Hospital and the Bay Medical Center, 
and request her authorization to obtain 
those records.  After obtaining the 
necessary authorization from the 
appellant, obtain and associate with 
the claims file private medical records 
from the Sarasota Memorial Hospital, in 
Sarasota, Florida; and the Bay Medical 
Center in Panama City, dated in July 
2005.  All attempts to secure these 
records must be documented in the 
claims folder.

2.  Obtain records dated from January 
2004 from the VA facility in Togus, 
Maine.  If these records are no longer 
on file, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim for entitlement to payment or 
reimbursement for medical expenses 
incurred at Bon Secour Venice Hospital 
on October 4, 2004.  If action remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

